Citation Nr: 0623941	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-22 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a vision condition.  

4.  Entitlement to service connection for headaches, mixed 
tension and migraine.  

5.  Entitlement to service connection for a digestive 
condition.  

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to 
March 1971.  He also had unverified reserve duty with the 
South Carolina and New Jersey Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
aforementioned disabilities.  

The issue of entitlement to service connection for PTSD being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has bilateral hearing loss, a vision condition, headaches, or 
a digestive condition related to his active service.  

2.  There is no diagnosis of bilateral hearing loss, a vision 
condition, or a digestive condition.  


CONCLUSION OF LAW

Bilateral hearing loss, a vision condition, headaches, and a 
digestive condition were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in January 2003 and 
October 2005 which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claims.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for service connection 
claims.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claims.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a hearing, and declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection 

The veteran asserts, in essence, that service connection is 
warranted for bilateral hearing loss, a vision condition, 
headaches, and a digestive condition, as a result of his 
active service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  See Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2005).  

After a thorough review of the entire record, service 
connection is not warranted for any of the aforementioned 
disorders.  

At the outset, service medical records are devoid of 
findings, treatment, or diagnoses for bilateral hearing loss, 
a vision condition, headaches, or a digestive condition.  On 
separation examination in February 1971, the veteran's 
hearing was evaluated with zeros in frequencies from 500 to 
2000 hertz.  There was no evidence of acoustic trauma.  
Evaluation of his vision was 20/20.  His ears, neurological, 
and digestive systems were evaluated as normal.  

Since service, there are no findings, treatment, or diagnosis 
related to bilateral hearing loss, or an eye disability which 
results in any vision impairment.  Congress has specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Therefore, service connection for bilateral hearing 
loss or a vision condition is not warranted.  

As for the veteran's claim for headaches, a February 2003 VA 
examination report reveals a diagnosis of mixed 
tension/migraine headaches.  The examiner related that the 
headaches began in service and that according to the veteran, 
he had treatment for his headaches while in the service.  The 
examiner noted that he did not review the veteran's claims 
file.  The VA examiner's statement cannot be used to support 
the premise that the veteran currently has a chronic headache 
disorder which was incurred in service.  The physician merely 
recited history as reported by the veteran, and such act does 
not translate into substantiating that a headache disorder 
was first manifested in service.  In this regard, the Board 
observes that the veteran's service medical records are 
negative for any complaints, findings or diagnosis related to 
a headache disability.  Additionally, reserve service medical 
reports form the 1970's to the 1980's show that the veteran 
denied a history of having frequent or severe headaches.  
LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 
Vet. App. 458, (1993).

As there is no evidence showing that the veteran's current 
headache disability is related to service, the Board finds 
that the preponderance of the evidence is against the claim 
for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Finally, there is no medical evidence of record that shows 
the veteran has a digestive condition related to his active 
service.  The veteran did have hemorrhoids in service and has 
been service connected for that condition.  However, no other 
findings related to a digestive condition have been shown in 
service.  Service reserve medical records are also negative 
for a digestive disorder.  From the 1970's to the mid 1980's 
the veteran denied having any stomach problems.  Since 
service, there is a notation in a VA medical record that the 
veteran has a ventral hernia, but there is no medical 
evidence of record diagnosing that condition.  A February 
2003 VA examination report revealed a diagnosis of no hernia.  

The only evidence of the veteran having a digestive condition 
is the veteran's assertions.  His assertions cannot be 
accepted of evidence of a current disability which is related 
to service as he is a lay person who is not competent to give 
medical opinions concerning a diagnosis or the etiology of a 
medical condition.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

Therefore, since there is no medical professional who 
associates a current digestive condition to service, service 
connection for a digestive condition is not warranted.  


ORDER

Service connection for bilateral hearing loss, a vision 
condition, headaches, and a digestive condition is denied.  



REMAND

The veteran claimed, in essence, that service connection is 
warranted for PTSD based upon service incurrence.  The 
veteran indicated in his May 2004 statement accepted in lieu 
of his VA Form 9, that his claimed PTSD is a result of 
witnessing his friend killed by a ten ton truck.  He related 
that he accompanied his friend's body home to the United 
States from Germany.  This claimed stressor has not been 
verified.  According to 38 C.F.R. § 3.304(e) PTSD requires 
medical evidence diagnosing the condition in accordance with 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  A March 2003 VA examination 
has diagnosed PTSD; however, the claimed stressor has not 
been verified.  The veteran should be asked to provide all 
pertinent evidence to verify his stressor, to include his 
friend's name, and the specific date and location, where he 
accompanied his friends body from and to in the United 
States.  The RO should then submit that evidence to the U. S. 
Army and Joint Services Records Research Center (JSRRC).   If 
verified, the veteran should then be provided a VA 
psychiatric examination.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice of the 
type of evidence necessary to receive a higher disability 
rating, as well as notice of the type of evidence necessary 
for the assignment of an effective date if a higher rating is 
awarded.  In the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim for service connection for PTSD on 
appeal, as outlined by the Court in 
Dingess/Hartmann v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should contact the veteran and 
ask him to specifically provide the date 
of his friend's death in Germany; the 
date he accompanied his friend's body 
home; and the friend's full name.  He 
should also provide the name of the unit 
that he and his friend were attached.  
Contact the U. S. Army and Joint Services 
Records Research Center (JSRRC) and other 
appropriate agency(ies) and request any 
available operational reports reflecting 
the death of the veteran's friend, Scott, 
killed in 1971 in Germany by a ten ton 
truck.  The veteran is advised that 
information is necessary to obtain 
supportive evidence of the stressful 
event, and that if he has additional 
helpful information, he must be as 
specific as possible to facilitate a 
search for verifying information.  

3.  If, and only if, an alleged stressful 
event is verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  Any stressors that have 
been verified should be made known to the 
examiner.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified experience 
occurring during service.  It should be 
stated whether that current diagnosis of 
PTSD is linked to a specific corroborated 
stressor event or events experienced 
during service pursuant to the diagnostic 
criteria set forth in the DSM-IV.  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  The 
claims file should be made available to 
the examiner.

4  Readjudicate the veteran's claim for 
service connection for PTSD, to include 
consideration of all additional evidence 
received.   If the benefits sought on 
appeal remain denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


